Citation Nr: 0948727	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) 
pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1949 to October 
1952

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
appellant is the Veteran's surviving spouse.

The Board notes that the appellant requested a hearing before 
a Member of the Board on an "Appeal Hearing Form" that was 
provided to her by the RO, although she checked a box 
indicating that she did not want a hearing on two VA Form 
9's.  In response to a request for clarification by the RO, 
the claimant noted that she did not want a hearing.  
Therefore, no hearing was held in this matter.  See 38 C.F.R. 
§ 20.702(e) (discussing withdrawal of hearing requests).

The Board also notes that the file indicates that there was 
some confusion concerning what issues were being appealed by 
the claimant.  While the claimant's submissions almost 
entirely consist of evidence and arguments in support of her 
claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1151, 
she apparently filed her substantive appeal form in response 
to the RO's denial of her claim for service connection for 
the cause of the Veteran's death.  Insofar as both of these 
issues have been fully developed in the record, the Board 
finds that it is appropriate to decide both of these claims 
herein and that the appellant will not be prejudiced thereby.  


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died on 
February [redacted], 2004 at the age of 71.  The cause of death is 
listed as cardiopulmonary arrest due to or as a consequence 
of an embolic stroke.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause thereof were listed on the Veteran's death certificate.    

2.  At the time of his death, the Veteran was service 
connected for degenerative disk disease (DDD) at L5-S1, rated 
20 percent disabling; traumatic arthritis of the left hip, 
rated 10 percent disabling; arthritis of the right hip, rated 
10 percent disabling; residuals of a shell fragment wound of 
the left ankle with a healed fractured medial malleolus and 
slight loss of motion, rated 10 percent disabling; residuals 
of a healed fracture of the left femur with overriding and 
shortening of 3/4 inches, rated 10 percent disabling; residuals 
of a contusion of the right foot, rated noncompensably 
disabling; and residuals of malaria, rated noncompensably 
disabling.  The Veteran's combined disability rating was 50 
percent.  

3.  There is no evidence that any of the Veteran's service 
connected disabilities caused or contributed to his death 
from cardiopulmonary arrest.

4.  The Veteran was not a prisoner of war and there is no 
evidence that his cardiopulmonary arrest or embolic stroke 
were related to his military service.  

5.  The evidence does not show that the Veteran's death was 
proximately due to carelessness, negligence, a lack of proper 
skill, an error in judgment, or any similar instance of fault 
by VA or by events not reasonably foreseeable by VA in 
furnishing hospital care or medical treatment to the Veteran 
in February 2004.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by a disease or injury 
incurred in or aggravated by service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2009).

2.  The criteria was for entitlement to DIC benefits pursuant 
to the provisions of 
38 U.S.C.A. § 1151 were not met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary in order to establish entitlement to the 
benefit(s) sought and to assist them in obtaining the 
evidence that is necessary to substantiate their claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). 
 
Proper VCAA notice must inform a claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA must request a claimant 
to submit any evidence that is in his or her possession which 
might substantiate his or her claim. 38 C.F.R. § 3.159 
(2008). 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required in order to meet the VCAA's notification 
requirements. Id at 3120.  However, VCAA notification does 
not require a pre-adjudicatory analysis of the evidence that 
is already contained in the record.  See, e.g. Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006).  

The VCAA's notice requirements apply to all five elements of 
a service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VCAA notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. 
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent a letter in April 2004 
that informed her what the evidence needed to show in order 
to establish her entitlement to DIC based upon a service 
connected cause of death of the Veteran and, alternatively, 
what she needed to show in order to qualify for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  The April 2004 letter also 
informed the claimant what evidence VA had already received, 
what types of evidence VA was responsible for obtaining, and 
what types of evidence that VA would make reasonable efforts 
to obtain if sufficiently identified by the claimant.  The 
letter further advised the claimant that it was her 
responsibility to ensure that VA received all records that 
were not in the possession of a federal department or agency.  
In May 2005, the claimant was sent another letter that 
explained the criteria for establishing entitlement to DIC 
premised upon 38 U.S.C.A. § 1151.  This letter also 
reiterated the information that was previously provided to 
the claimant concerning VA's and the claimant's respective 
duties to obtain evidence.  

The Board notes that, in this case, the requirements of Hupp 
were not met.  Specifically, the VCAA notice that was sent to 
the claimant in April 2004 did not contain a statement of the 
disabilities for which the Veteran was service connected at 
the time of his death, nor did it explain what evidence and 
information was necessary in order to substantiate a DIC 
claim based on either a previously service connected 
disability or a condition that was not yet service connected.  
Rather, the notice informed the claimant only that she needed 
to show either that the Veteran died while on active duty or 
that the Veteran died from a service connected disease or 
injury.  

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008), overruled on other grounds sub nom 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, other documents gave the claimant adequate 
notice of all of the Hupp criteria.  The July 2004 rating 
decision set forth the disabilities for which the Veteran was 
service connected during his lifetime and explained that the 
evidence did not show that any of these disabilities 
contributed to the Veteran's death.  The rating decision also 
explained that the evidence did not show that the Veteran's 
embolic stroke or cardiopulmonary arrest was in any way 
related to his military service.  The appellant's claim was 
readjudicated in a November 2005 Statement of the Case (SOC), 
which again set forth the disabilities for which the Veteran 
was service connected during his lifetime and, additionally, 
explained that the evidence failed to show that the Veteran's 
death was contributed to, or materially hastened by, either 
his military service or any of his service connected 
disabilities.  The appellant's claim was again readjudicated 
in a Supplemental Statement of the Case (SSOC) dated in May 
2006.  This SSOC also explained the difference between a 
claim for DIC based on service connection for the cause of a 
Veteran's death and a claim for the same benefit that is 
premised upon 38 U.S.C.A. § 1151.  

In addition to the several documents that informed the 
claimant of the information and evidence that was necessary 
to establish service connection for the cause of the 
Veteran's death, the claimant was represented throughout the 
appeals process by a Veteran's Service Organization (VSO) 
that was presumably familiar with the requirements for 
establishing service connection for the cause of the 
Veteran's death.  The Board also notes that the claimant 
never actually contended that her husband's death was due to 
a disease or injury that occurred during his military 
service, although her claim was processed as seeking service 
connection for the cause of the Veteran's death.  Rather, all 
of the claimant's submissions relate her husband's death to 
alleged medical malpractice by VA health care professionals.  

The Board further notes that the claimant was not provided 
the notice required by Dingess until May 2006, shortly after 
the Court decided that case.  Thereafter, while the 
claimant's 38 U.S.C.A. § 1151 claim was readjudicated in a 
February 2007 SOC, her DIC claim premised upon the service 
connection for the cause of the Veteran's death was not.  
However, the Board notes that the claimant had ample 
opportunity to develop her claim after May 2006 had she so 
desired and, in fact, at no point did she make any arguments 
relating her husband's death to a service connected 
disability.  In any event, any error in providing the notice 
required by Dingess, to the extent that it applies to this 
DIC claim, is harmless because DIC is denied under both of 
the alternative theories addressed herein so this claim does 
not present any issues pertaining to either ratings or 
effective dates.  

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to provide certain notices to 
claimants, VA must make reasonable efforts to assist them in 
obtaining evidence that is necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has of 
record evidence including the Veteran's death certificate, 
private treatment records pertaining to his final 
hospitalization, VA treatment records, service treatment 
records, and written statements that were submitted by the 
Veteran's widow.  A medical opinion was obtained concerning 
whether appropriate care was provided to the Veteran by VA or 
whether his death was due to an unforeseen event that 
occurred as a result of VA care and/or treatment.  There is 
no indication that additional evidence exists that is 
relevant to the claims herein.

For the reasons set forth above, VA finds that its duties 
pursuant to the VCAA were satisfied in this case.  

The Board notes that it reviewed all the evidence in the 
claims file.  While it acknowledges its obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
claimant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II.  Service connection for the cause of the Veteran's death

The Veteran's surviving spouse does not make any specific 
contentions regarding how any of the Veteran's service 
connected disabilities, or any other disease or injury that 
was incurred in or aggravated by the Veteran's service, led 
to his death.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, active military service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §3.303.  Service connection for some disorders, 
including cardiovascular disease, may be presumed where 
demonstrated to a compensable degree within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, if a 
Veteran was a prisoner of war, service connection for certain 
diseases, including stroke, may be granted if manifest to a 
compensable degree any time after service.  38 C.F.R. § 
3.309(c).  

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause of 
, or be etiologically related to, the Veteran's death.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the Veteran's death certificate indicates that 
he died of cardiopulmonary arrest due to or as a consequence 
an embolic stroke.  No other medical problems are listed as 
having contributed to the Veteran's death.  

At the time of his death, the Veteran was service connected 
for degenerative disk disease (DDD) at L5-S1, rated 20 
percent disabling; traumatic arthritis of the left hip, rated 
10 percent disabling; arthritis of the right hip, rated 10 
percent disabling; residuals of a shell fragment wound of the 
left ankle with a healed fractured medial malleolus and 
slight loss of motion, rated 10 percent disabling; residuals 
of a healed fracture of the left femur with overriding and 
shortening of 3/4 inches, rated 10 percent disabling; residuals 
of a contusion of the right foot, rated noncompensably 
disabling; and residuals of malaria, rated noncompensably 
disabling.  The Veteran's combined disability rating was 50 
percent.  

The claims file does not contain any evidence that in any way 
relates any of the Veteran's service connected disabilities 
to his death from cardiopulmonary arrest due to or as a 
consequence of an embolic stroke.  With the exception of 
residuals of malaria, the Veteran's disabilities were all 
orthopedic in nature and did not affect his cardiopulmonary 
system.  The Veteran's malaria was rated noncompensably 
disabling, he was not receiving any treatment for this 
disability at or near the time of his death, and there is no 
evidence that he was experiencing any residual symptoms of 
malaria at or near the time of his death.

Moreover, while stroke is a disease that is subject to 
presumptive service connection in the case of former 
prisoners of war, here there is no evidence that the Veteran 
was a prisoner of war so that presumption is not applicable 
here.  See 38 C.F.R. § 3.309(c) 

There is also no evidence that the Veteran's cardiopulmonary 
arrest or stroke were related to his service.  His service 
treatment records do not show any treatment for stroke, 
cardiopulmonary problems, or emboli.  His heart, lungs, 
chest, and vascular system were all noted to be normal at his 
separation examination in September 1952.  Furthermore, the 
Veteran's stroke did not occur until more than 50 years after 
his service.   

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of her husband's 
death. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for the cause of the Veteran's death is denied.

III.  DIC Pursuant to 38 U.S.C.A. § 1151

The claimant contends that her husband died as a result of 
negligent hospital care that was provided to him at the VA 
Medical Center (VAMC) in Asheville, North Carolina.  
Specifically, she contends that the Veteran was not given 
appropriate postoperative care after he underwent a cardiac 
catherization procedure.  The claimant contends that had the 
Veteran been given kept longer in the hospital and/or been 
given a carotid ultrasound after his surgery, the stroke that 
led to his death could have been averted.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation (including DIC 
benefits) are awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. §1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
is the case here.  Alternatively, compensation may be awarded 
where the Veteran's death resulted from an event that was not 
reasonably foreseeable by VA.  Id.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish causation.  38 C.F.R. § 3.361(c)(1).

VA treatment cannot cause the continuance or natural 
progression of a disease or injury unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progression 
thereof.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death 
following VA treatment, there must be evidence showing either 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished treatment without obtaining the informed consent of 
the Veteran and/or his or her surrogate as is required by 38 
C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1).
Minor deviations from 38 C.F.R. § 17.32's requirements which 
are immaterial under the circumstances of a particular case 
will not defeat a finding of informed consent.  Id.  Consent 
may be express or implied as set forth in 38 C.F.R. § 
17.32(b).  

The proximate cause of a Veteran's additional disability or 
death will be considered to be the result of an event that 
was not reasonably foreseeable if a reasonable health care 
provider would have not have foreseen the possibility of the 
occurrence of the event given the particular circumstances of 
the case.  Therefore, the event need not be completely 
unforeseeable or unimaginable, but it must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).  In making the determination as to whether an 
event was reasonably foreseeable, VA considers whether the 
risk of the adverse event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures that are set 
forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

In this case, the evidence shows that the Veteran came to the 
Asheville VAMC on February 5, 2005 complaining that he 
recently experienced two episodes of transitory diplopia 
which were accompanied by dizziness and an unsteady gait, but 
not by headache, chest pain, focal neurological deficits, 
nausea, vomiting, shortness of breath, or palpitations.  Both 
episodes resolved spontaneously after a few minutes.  The 
Veteran reported that he experienced left posterior shoulder 
pain after the most recent episode, which had occurred the 
previous evening.  The Veteran described his pain as being 
similar to his usual arthritis pain.  His wife reported that 
the Veteran seemed "drug out" for two days prior to this 
episode.  The Veteran was referred to the emergency 
department by his primary care provider because diagnostic 
testing revealed that he had elevated troponin.

At the emergency department, the Veteran was noted to have an 
upper respiratory infection manifested by sinus congestion 
and malaise.  He did not have a sore throat, cough, or fever.  
There was no known history of cardiac disease.  His risk 
factors for heart disease were noted to be hypertension and 
hyperlipidemia.  The Veteran did not report any prior 
surgeries.  

The Veteran was administered an echocardiogram (ECG) at the 
emergency department which revealed an essentially normal 
ejection fraction and no other significant valvular 
abnormalities.

Upon admission to the hospital, the Veteran was not in acute 
distress.  His lungs were clear to auscultation and his heart 
displayed a regular rate and rhythm without any murmur, 
gallops, or rubs.  His pulses were equal and active 
bilaterally.  There were no bruits appreciated.

The options, benefits, and risks of cardiac catheterization 
and percutaneous catheter intervention were explained to the 
Veteran.  These complications were specifically noted to 
include stroke and death.  A note in the patient's record 
dated February 6, 2006 observed that the patient appeared to 
understand the magnitude of the procedure and the associated 
risks and complications of the procedure.  After all of his 
questions were answered, the Veteran requested to proceed 
with the cardiac catheterization.  

The Veteran underwent diagnostic cardiac catheterization on 
February 6, 2004.  The procedure revealed normal coronary 
arteries.  The patient's recovery was unremarkable and he was 
discharged on the same day in stable and satisfactory 
condition.  Prior to the Veteran's discharge, the Veteran's 
wife requested that the Veteran be administered a carotid 
ultrasound because she believed that his carotid arteries 
were clogged.  Also prior to discharge, the Veteran was 
advised to follow up with primary care to get a carotid 
ultrasound, to follow up with the eye clinic concerning his 
episode of diplopia, and to follow a heart healthy lifestyle.  
He was also advised to continue taking his previously 
prescribed anticoagulants.  

On February 8, 2004 the Veteran presented to the emergency 
department at a private hospital, F.M.C., because of an 
abrupt onset of right-sided weakness and aphasia.  

The Veteran was admitted to the hospital.  At that time, he 
was awake and alert but globally aphasic.  He tried to mumble 
but was unable to follow any commands.  He had a prominent 
right facial droop.  He was unable to move his right upper 
extremity.  He could move his right leg.  His reflexes on the 
right side were reduced.  He was able to use his left sided 
extremities spontaneously.  His heart was regular without 
murmur and no definite carotid bruits were appreciated.  A 
computerized tomography (CT) scan of the brain was noted to 
have been unremarkable.  

The physician's assessment was that the Veteran had a stroke.  
She noted that the transient episodes of diplopia indicated 
the possibility that this was embolic in nature, but she also 
noted that there was a family history of carotid stenosis.  A 
carotid duplex ultrasound was obtained which showed mild 
intimal thickening but otherwise essentially normal carotid 
arteries.  

The Veteran was assessed to be a candidate for treatment with 
a tissue plasminogen activator (TPA) and this was 
administered.  Subsequently he developed bleeding of the 
right groin at the previous cardiac catheterization site.  A 
C-clamp was placed and this appeared to stop the bleeding.

A consultation later that day was performed to assess the 
possibility of an intracerebral hemorrhage.  At that time, 
the Veteran was alert.  He was incoherent and his speech was 
slurred but he could follow simple commands.  His pupils were 
reactive and his extraocular muscles were intact.  Sensation 
on the Veteran's right side was decreased to pin prick and a 
motor examination showed a dense right hemiparesis with no 
movement of the arm or leg.  He was assessed to have had an 
acute stroke affecting the right upper extremity, status post 
(s/p) TPA administration and a right femoral bleed at the 
previous catheterization site secondary to thrombolytics.  
The Veteran was scheduled to have a repeat CT the following 
day.

The repeat CT of the head that was performed on February 9, 
2004 showed a moderately large left middle cerebral artery 
distribution infarction with a mild mass effect but no 
midline shift.  Follow up CTs performed during the next days 
continued to show an area of acute infarction, as well as 
focal areas of parenchymal hemorrhage.  By February 12, 2004, 
the CT scan showed a moderate large left middle cerebral 
artery distribution infarction and multiple foci of cerebral 
and cortical right tentorial hemorrhage as well as a 
suspected small mid pontine infarct of indeterminate age.

The Veteran was noted to have persistent neurological 
deficits since his admission to the hospital.  During the 
course of his stay, he became increasingly obtunded and by 
February 19, 2004 was entirely nonresponsive.  On February 
24, 2004 the Veteran was discharged to the hospital's hospice 
with dense right hemiparesis and global aphasia.  He had a do 
not resuscitate (DNR) order in place.  He was kept 
comfortable with pain medications until his death on February 
28, 2004.   

The claimant submitted various written statements in which 
she related that she believed that her husband's death was 
due to medical negligence by VAMC medical providers.  In a 
written statement dated in June 2004, the claimant related 
that she believed that, had her husband been given an 
ultrasound while at the VAMC, this would have revealed 
"corroded" arteries in his neck.  She noted that the doctor 
who discharged her husband recommended that he receive an 
ultrasound on an outpatient basis.  She reported that her 
husband's symptoms got worse after he was discharged from the 
VAMC.  In a VA Form 9 dated on February 2005 the claimant 
reported that her husband was still weak, unbalanced, and 
dizzy when he was discharged from the VAMC and that his 
condition did not improve thereafter.  She also essentially 
reiterated her contentions from the June 2004 statement.  The 
claimant also contended that her husband was "misdiagnosed" 
in some way, including on a VA Form 9 dated in June 2006, but 
the claimant did not further elaborate on this.  

VA obtained a review of the care that was provided to the 
Veteran at the VAMC from a physician who specialized in 
internal medicine and neurology.  This physician opined that 
there was no evidence that careless, negligence, lack of 
proper skill, error in judgment, or any other instance of 
fault by VA in the furnishing of hospital care to the Veteran 
led to his death.  She further opined that the Veteran's 
death was not the result of an event that was not reasonably 
foreseeable.  

The reviewing physician wrote that the Veteran had a large 
cerebral infarct that seemed to be of sudden origin on 
February 8, 2004.  She noted that although the Veteran's wife 
indicated that his symptoms began on February 7, 2004 he did 
not seek treatment until the following day.  The reviewing 
physician noted that there was no certainty that the stroke 
was embolic in nature because no source of an embolus was 
found in the carotid arteries by ultrasound or by ECG.  
However, it was "possible" that plaque from an aortic arch 
might have broken loose, which could be viewed as a belated 
complication of the cardiac catheterization.  The reviewer 
noted that the Veteran was given appropriate instructions to 
continue with his anticoagulant therapy upon his discharge 
from the VAMC.  She observed that, even if the Veteran's 
death was causally related to the catheterization, it would 
have been due to a "complication whose risk is stated in the 
informed consent."

The reviewing physician opined that the cardiac 
catheterization procedure was appropriate despite the absence 
of chest pain given the Veteran's symptoms of left shoulder 
pain and elevated troponin which suggested myocardial 
ischemia.  No evidence of significant atherosclerotic 
blockage was found upon examination, and, after the onset of 
the stroke, ultrasound examinations also showed no 
significant plaque or obstruction.  The reviewing physician 
concluded that there was "no reason to think that earlier 
completion of [the carotid ultrasound] would have prevented 
this patient's [cardiovascular accident]."  In fact, when 
done privately, essentially normal carotid arteries were 
described.

The evidence does not show that the Veteran died due to 
either medical negligence on the part of VA healthcare 
providers or due to an event resulting from VA treatment that 
was not reasonably foreseeable.  Even assuming the Veteran 
developed an embolus as a result of his cardiac 
catheterization procedure which in turn led to an embolic 
stroke, this was a known complication which was expressly 
included in the informed consent that was provided to the 
Veteran and which he acknowledged understanding.  The only 
medical opinion of record herein is that of the physician who 
performed the review of the Veteran's file as set forth 
above.  This opinion was to the effect that that the care 
that was provided to the Veteran by VA was appropriate and 
that, assuming a complication of his cardiac catheterization 
in fact occurred, that this complication was foreseeable and 
a risk inherent in the procedure that would have been 
included in the informed consent.  Furthermore, she noted 
that an earlier ultrasound of the Veteran's carotid arteries 
would not have changed the outcome for the Veteran since an 
ultrasound that was administered to the Veteran after he was 
admitted to F.M.C. did not show problems with his carotid 
arteries even at that time.  

While the claimant believes that the care provided to her 
husband by the VAMC was negligent, and that this led to his 
death, she is not competent to provide an opinion on a 
subject that requires medical expertise.  See, e.g., Espiritu 
v. Derwinski,  2 Vet. App. 492, 494-495 (1992).

Insofar as the claimant did not submit any competent evidence 
to substantiate her contention that the Veteran's death was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault by VA in 
furnishing medical treatment to the Veteran in February 2004, 
and there is no evidence that his death was due to a result 
of such treatment that was not reasonably foreseeable, there 
is no basis to award the claimant DIC pursuant to 38 U.S.C.A. 
§ 1151.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the 
appellant's claim for DIC pursuant to 38 U.S.C.A. § 1151.  
See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Thus, 
the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C. § 1151 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


